Citation Nr: 1637983	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-32 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from February 1964 to February 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In support of his claim, the Veteran testified at a video conference at the RO in June 2016 before the undersigned Veterans Law Judge of the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that VA's duty to notify was satisfied by letter dated in December 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has considered the medical and lay evidence of record, including testimony of the Veteran.  This evidence supports a connection between the Veteran's current tinnitus to service.  A VA examiner in February 2010 was unable to supply an opinion without speculating.  However, the Board finds the statements of the Veteran regarding his tinnitus since service discharge probative and credible, particularly the hearing testimony.  Therefore, the evidence at least rises to the level of equipoise.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the diagnosed tinnitus is etiologically related to military service.  Entitlement to service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran's claim requires additional development.

In regard to bilateral hearing loss, the February 2010 VA examiner opined that hearing loss was not related to service because his hearing was normal on separation.  It is not clear, if the Veteran's complete service record was before the audiologist, specifically, his Army National Guard record which shows years of duty in seemingly industrial settings (laundry services and water treatment) from 1982 to 2003.  Furthermore, an updated VA examination report that considers the line of research by Dr. Sharon G. Kujawa shall be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the appropriate location, to request the complete service personnel and treatment records of the Veteran during his time with the Army National Guard.  

2.  Certify the nature of the Veteran's National Guard periods of service.  As to each period, state definitively whether or not it was federalized service, and whether it was active duty, ACDUTRA, or INACDUTRA.  

3.  Ask the Veteran to identify all treatment he has received for his hearing loss, and make arrangements to obtain all records not already associated with the e-file.

4.  Obtain an updated VA examination opinion that addresses whether it is as likely as not that hearing loss is related to service.  The Veteran was not diagnosed with hearing loss at separation or during service, but this is not dispositive to the issue of whether current hearing loss is related to acoustic trauma in service.  He has asserted exposure to traumatic noise, including heavy artillery fire and other weapons.  Furthermore, the examiner should comment on any medical records received from the National Guard, as well as his duties performed in the industrial settings.

The examiner is also asked to provide comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11; 29(45):14077-85. 

c. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the e-file.  To facilitate providing this additional comment, it is imperative the designated examiner review the e-file for relevant medical and other history.  Review includes considering this remand.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


